Exhibit 17

USWGO
QANON // DRAIN THE SWAMP

A AERO}

PETITION FOR WRIT OF HABEAS CORPUS
MARTINSVILLE GENERAL DISTRICT COURT CASE NO. C18-3138
MARTINSVILLE CIRCUIT COURT CASE NO. CR19000009-00

    

Exhibit in attachment to “BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
WRIT OF HABEAS CORPUS”

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page 1of 15
Autism and the brain

The areas of the brain affected by autism, which stems from
abnormal brain development:

    

Amygdala ~
Important to
processing
emotions,
behavior

Hippocampus \ \ Cerebellum
Involved in ) 4
learning. memory Spinal

 

chord
Atfect on brain cells (neurons)
- Celis are smaller, more densely * Have shorter. less
packed in certain areas developed branches
Source The Journa! ol NIH Research © 2012 MCT

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page ? of 15
 

IMPORTANT: REMOVE BEFORE
DRIVING VEHICLE

Commonwealth of Disabled Parking
Virginia Ham Vv Placard Identification Card

>000280 6678351 003026
BRIAN DAVID HILL

310 FOREST ST APT 2
pO 1307266 MARTINSVILLE VA 24112-46210
Placard Number. PO1307266 Exoires 08/31/2021

a

 

o~

re Tue
ue cant
Cem idl:
Placard

333993

=4

*
D3
-
De
De]
D7]

 

EXPIRES

31 August 2021

HANG THIS SIDE FACING WINDSHIELD
MISUSE, COUNTERFEITING OR ALTERATION

of disabied piacards may result in fines of up to $1000. up to six
months in jail and/or revocation of disabled parking privileges.
Report expired placards, suspected misuse or alteration by calling

i 367-6602

 

 

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page 3 of 15
MED 10 (02/17/2011)
page 2

 

LICENSED PHYSICIAN/PHYSICIAN ASSISTANT/NURSE PRACTITIONER MEDICAL CERTIFICATION,
(This section does not have to be completed to renew permanent placards.)

Permanently limited or impaired. A permanent disability as It relates to disabled parking privileges shall mean: a condition that limits or impairs
movement from one place to another or the ability to walk as defined in Virginia Code §46.2-1240, and that has reached the maximum level of
improvement and is not expected to change even with additional treatment.

[
\
‘

Temporarily limited or impaired beginning in the month of and ending in the month of (not to exceed 6 months).

 

Reason this patient's ability to walk is limited or impaired or creates a safety condition while walking. (check below)
Cannot walk 200 feet without stopping to rest. ' x Has been diagnosed with a mental or developmental amentia or
| delay that impairs judgment including, but not limited to, an autism
\ spectrum disorder.

(C) Has been diagnosed with Alzheimer’s disease or another form of

—_———

—
Led
_] Uses portable oxygen.
i=
Ld

Cannot walk without the use of or assistance from any of the following:
another person, brace, cane, crulch, prosthetic device. wheelchair, or dementia
other assistive device. O =
(] Has a cardiac condition to the extent that functional limitations are Is legally blind or deaf. 7
classified in severity as Class Ill or Class IV according to standards set [_] Other condition that limits or impairs the ability to walk.
py the American Heart Association. Specific condition description must be specified below.
is restricted by lung disease to such an extent that forced (respiratory)
| expiratory volume for one second, when measured by spirometry, is less |
than one liter, or the arterial oxygen tension is less than 60 millimeters |
of mercury on room air al rest. |
(_] Is severely limited in ability to walk due to an arthritic, neurological. or |
orthopedic condition. |
| certify and affirm that the described applicant is my patient, whose ability to walk. based on my examination, is limited or impaired or creates a safety
concern while walking as described above.
| further certify and affirm that to the best of my knowledge and belief, all information | have presented in this form is true and correct, that any documents
| have presented to OMV are genuine, and that the information included in all supporting documentation is true and accurate. | make this certification and
affirmation under penalty of perjury and | understand thal knewingly making a false statement or representation on this form is a criminal violation.

 

 

 

 

 

 

 

 

 

 

 

MEDICAL PROFESSIONAL NAME. OFFICE TELEPHONE NUM [OFFICE FAX NU R
| ChyAm  MBALCAMRISHNAN 27%) £70 3309 I> 634-02 > _|
— TYPE LICENSE NUMBER (required) STATE ISSUING LICENSE (required) | LICENSE EXPIRATION DATE (mmvddlyyyy) (required) |

md 0101 2,55075 | VA byl zo) rv |
| MEDICAL PROFESSIONAL SIGNATURE JOaTe (mmvdd'yyyy) |
= = Gi Zliv |

‘Zz LICENSED CHIROPRACTOR OR PODIATRIST MEDICAL CERTIFICATION “i Roe |

(This section does not have to be completed to renew permanent placards.)

L] Permanently limited or impaired. A permanent disability as it ralates to disabled parking privileges shall mean: a condition that limits or impairs
movement from one place to another or the ability to walk as defined in Virginia Code §46.2-1240. and that has reached the maximum level of

improvement and is not expected to change even with additional treatment

 

| uJ Temporarily limited or impaired beginning in the month of and ending in the month of (not to exceed 6 months).
Reason this patient's ability to walk is limited or impaired or creates a safety condition while walking. (Checked below)
[C]} Cannot walk 200 feet without stopping to resi. ‘] Other condition that limits or impairs the ability to walk.

|
{
|
Specific condition description must be specified below. |
[7] Cannot walk without the use of or assistance from any of the |

following: another person, brace, cane. crutch, prosthetic device, |

wheelchair, or other assistive device. |
|

C4 is severely limited in ability to walk due to an arthritic, neurological
or orthopedic condition.

| certify and affirm that the described applicant is my patient, whose ability to walk, based on my examination. is limited or impaired or creates a safety
concern while walking as described above.

| further certify and affirm that to the best of my knowledge and betief, all information | have presented in this form is true and correct, that any documents
| have presented to DMV are genuine, and that the information included in ail supporting documentation is true and accurate. | make this certification and
affirmation under penalty of perjury and | understand that knowingly making a faise statement or representation on this form is a criminal violation.

|

 

 
  
 

'

 

 

 

 

| MEDICAL PROFESSIONAL NAME OFFICE TELEPHONE NUMBER | OFFICE FAX NUMBER

| ( ) A

| LICENSE TYPE {LICENSE NUMBER (required) [STATE ISSUING LICENSE (required) | LICENSE EXPIRATION DATE (mnvddiyyyy) (required)
| | |

| MEDICAL PROFESSIONAL SIGNATURE ° DATE (mmddyy)

 

 

® SLATEPLAGARD NUMBER

| CUSTOMER CREDIT CARD NUMBER nf

i

 

 

 

 

 

 

 

 

Case 1:13-cr-004325-TDS Document 221-18 Filed 11/20/19 Page 4of15
CUS AEM
we es

; a p 5) :
promoting i aay tad i a (Oe CO TLL

ot

Tate

 

Similar to the wandering behaviors in seniors with dementia or .
Alzheimer’s, children and adults with autism spectrum disorder (ASD) a pelea
are prone to wandering away from a safe environment. Because Kear education
many children with ASD have challenges in areas of language and a response
cognitive function, it is critical for parents to understand ways to keep

their child or adult with autism safe.

Orie eae tet rel leet

~~ Install secure locks (exterior doors), home security system or
nt

/\ —_ door/window chimes; fence yard; secure gates; keep garage
tt opener out of reach; use baby monitors and visual prompts like
For an individual who demonstrates bolting behaviors due to fear

Sz simple stop signs.
or stress, etc., use aids, such as noise-canceling headphones, and
teach calming techniques using favorites topics or items.
o4 Have wearable identification on your child; Temporary Tattoos are

    

Bem eels

Be aware of any known triggers that could prompt fleeing (loud
noises, bright lights, fears, etc.) and work towards teaching your
child safe alternative ways to respond.

 
 
 
 

great for field trips and other outings; Check with local law Sala aa ae
; al ae Enroll your child into swimming lessons. Final lessons should be
enforcement to see if they offer Tracking Devices. ass sis alles el dats an

Use social stories to teach individuals with autism ways to stay
safe, and use favorite objects or tools to demonstrate when it’s
outside time versus inside time.

 

feesr- MMe ie ene Leet

Alert trusted neighbors, and introduce them to your child; fill out

ee = te ee ae me Remain calm and always call 911 immediately if an individual with ASD

© is missing; law enforcement should treat each cuse as “critical.”

 

bus drivers.
Low enforcement agencies are encouraged to contact the National

Tum aby Sm UCL LAS Center for Missing & Exploited Children ot 1-800-THE-LOST

Sa navn ladies aut leis Yen (1-800-843-5678) for additional assistance.
jaciaicar) — cOmping tips, transition periods, outdoor gatherings, a recent move | 7 Tra) QF Vs a gles
to a new home or school, visiting an unfamiliar setting, public Immediately search areas that pose the highest threat first, such as

 

   
 

 

 

 

=—! wins DD cart water, busy sets, train racks, ond parked cars.
; Initiate « “tog, you're it” system during family gotherings and NATIONAL
transitions. Tag one responsible adult to closely supervise your child NS AUTISM
for an agreed-upon period of time. ASSOCIATION

 

| mR RTT LM Le Oe LLC

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page 5 of 15
                 

185 40 spalqo sujdg

sasesyd/spsom se0yry

SSOUBLIES JO BDUB}SISU]

SPefqo oj syueuUNpe Ve ayeydosddeuy

speau bujssesdxe uy Aynoypa

auoje aq 0} 4ajasd Aew

~eu0d vA~a prone Aew

Dbuyppns yuem you Ae;

wed 03 AyAnisuasu yuaseddy

ssabuep jo 4eaj jee. ON

6116616 /6ujpyHne; ayeudosddeuy
‘Ayiuanas jo saauBbap Bumuen
Ul PUB SUOQPUIGLUOS SNOLIRA

Ul SONSLSIeUeLS Huimoyos auy

ssassod Ae tusQne YIM SUOSI3d

  

  

  

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page 6 of 15
SIUBWBAOW NLP SLONDe AsejUN|CAU! Aj}UaleGde pue pide, “]Ua/OIA

GLU] PBPUSIXS JO} SasN}sod jensnun Gu. wnsse ym Ssdueyd.wod pue ases D)eWOINY
sainjes "6'd xd] UOd JO INO S9OUDND|S UONDE 1OJOW Js1]Ud PUe 19elU! SOS/
SUBBW |BUJOIX9 UP AQ PSBACOIS 10 NB]DGIIPS/ SSBIUN SLUBWBAOW SNUNUOD [IAA
j206 0) a]nd) ud _>.ON}s $185, —/\206 e pieMmo} JUaWAAOW 3) a;dWodU|

Q19A 10/pue JOlOW

SIU@LUBAOW IUBIISAY BAISIDAPL! Ul ONS, sueeddy

SNNUWINS Jeni Ue PaTOyS Huraq Jaye 101AR aq Paleada: 1Aay10 10 JOLOYY
YONNDAXS UONDE JOIOW Ul LONPUIPJOOD 4O SSO7]

a199.'1p-/e06 10u 1Ng INEge SeAOW ‘Sseussallsal JOlOVy

SlU@WAAOW PUB UONDE JO aduasde payieyy

USLWIUOJIAUA OY} UI SLUAa}! JO "D1 SISUM ‘SpueY S JaYyIOUR 4O

DE jesnjysod '}$ai j@euonuslui jeyuessy

SS8UG Qaa ‘SIUAWBACLW JO SSBUMO'S

UsLWaAOW BA'ssed O1 PIGu sajosnyy

SND /EJUBWUOJIALa PUe LONSaBHNS jequaA 0] BSUOdSas U BOURIGWOD awaIxy
JOIABY SQ [/2IGAO PUe LUSWUIBAOW BAISSEC YIM Pal'd1a SUOIDe jeLON SOddO
$J94IO O} LOWUSHe Pue a2e6 BAa 40

Apog 9)0yuM Bue ‘SaWaixd ‘Squil) Spuey dy) jO SluaWaAOW BAN Oday
S]UdWAACW 1010lW-/e/0/j2'9e4

SIBUIO DLA ALAND |290) WO.y ABMe 48S Sa1e}0S|

SPOUS8C Ji} DEPUaIXS JO, auNISOd NUR UONISOd Ui Wau! PUB Pex SuIeWOy
JOJOW sO/pue jeEQuaA—suUONDe Sido 10 HulAdOD aljes0geja ‘sisawiyy

SININID Ip VON: JOJOW PadeRjap PUe sleipaiuw! WICg

¥

x

«

ot
bid

WJOjj8d O} SAND Pue S}dwd.d sasiNDay

Bunnod ‘Bunuinbs ‘Buibbruys ‘bunpoy “6a
6uoewu6 ‘Gurnpno) 'budde, “6a

wisizne ui aQuepiAe swo}dwAS

snwisijeg
ALpiQixay, AXPAA
Swisvduueyy

JUaWAAOW jO VONeSSAD ‘Buiddols yl ANI pig

Gunooq “uoNoNIsqaO

Soy

Aduepualiquy

UONBIGADS 1ag

erxely

eisinlexny

eisaulny

6u'dsei6 peo04

IOWA)

PisaulyApesg

AvipiBiyy

Awiquseb6ns aouaipago sewoIry
wisianeban

U0 SJaAYy

$39:dAI09I9S

Buidewug

PMB IDULIAA

AljIgouwluy

euaswouseydoung

suose suaylo Buneliuut ANd pig
YORU: 4O {BT

SIUBWBAOW jeD9DA9 ‘jediWUIAUY

SUONSe .OlOW aANNaday

@unjees GUeqINSIP JUSWIBADW

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page 7 of 15
Symptoms and Signs of Carbon Monoxide

Poisoning

Symptoms of
Carbon monoxide poisoning

Dizziness
Headache

Disorientation
Impairment of

the cerebral function
Coma

  
   

Visual
disturbances

Disease of the
heart and respiratory —

Muscle weakness
Muscle cramps

Seizures

Nausea
Aggravation of

preexisting
diseases

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page 8 of 15
“Gis @ NATIONAL
pas} AUTISM ner aaa ese ue ae ee ern
ASSOCIATION BOUT AUTISM bases 8) 4). ie) BULLYING PREVENTION

SECLUSION

 

DONATE>>>

W ABOUT AUTISM WANDERING / ELOPEMENT

Autism is a diagnosis that represents many symptoms and
behavioral tendencies, some of which can lead to serious
health and safety risks including death. In 2008, Danish
researchers found that the mortality rate among the autism
population is twice as high as in the general population. In
2001, a California research team attributed elevated
mortality among people with autism in large part to
drowning. Drowning, prolonged exposure, and other
wandering-related factors remain among the top
causes of death within the autism population. In a
2007 online poll through the National Autism Association,
92% of parents reported that their children with autism
have a tendency to wander. In 2011, preliminary data from
a Interactive Autism Network study found that almost half of
all children wander.

¥ DEFINITIONS

WANDERING: Wandering means to move about from
place to place with or without a fixed plan.
ELOPEMENT: The act of running away, wandering
away, walking away, escaping, or otherwise leaving a
safe setting unsupervised or unnoticed.

¥ ABOUT AUTISM WANDERING / ELOPEMENT

GOAL-DIRECTED WANDERING: Wandering with the
purpose of getting to something (water, train tracks,
park, an item or place of obsession, etc.), or getting
away from something (noise, bright colors, clutter,
commotion, etc.).

NON GOAL-DIRECTED WANDERING: Wandering with
seemingly no purpose; random and aimless movement
from one place to another.

WANDERING - OTHER: Any other type of wandering -
nighttime wandering, or wandering due to
disorientation or confusion.

BOLTING / FLEEING: The act of suddenly running or
bolting, usually to quickly get away from something,
or in negative reaction to an event, anxiety,
excitement or stress.

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page 9 of 15
v NEW MEDICAL DIAGNOSIS CODE

A new medical diagnosis code has been approved by
the Centers for Disease Control (CDC). When
implemented in October 2011, the code will be listed
as V40.31 - Wandering in Disea lassifi
Elsewhere.

Caregivers of those at risk of wandering should
discuss this diagnosis code with their physician.
Official diagnosis may assist with insurance coverage
for safety equipment and strengthen requests for
implementation of safety-related strategies and
accommodations in a student’s IEP.

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page 10 of 15
10/9/2019 Brittle diabetes | Genetic and Rare Diseases Information Center (GARD) — an NCATS Program
SKp to. main cantent
rittle iabetes
Other Names: Labile diabetes; Brittle diabetes mellitus; Brittle type 1 diabetes

Summary

Brittle diabetes is a term that is sometimes used to describe hard-to-control diabetes
(https://www.niddk.nih.gov/health-information/diabetes) (also called labile diabetes). It is
characterized by wide variations or “swings” in blood glucose (sugar) in which blood glucose levels
can quickly move from too high (hyperglycemia (https://medlineplus.gov/hyperglycemia.html)) to

‘sefscases teal csessans eee’

require frequent or lengthy hospitalizations and can be fatal.

(https://rarediseases.info.nih.gov/diseases/11900/brittle-diabetes/cases/40646#ref_6136)People
with type 1 diabetes (https://rarediseases.info.nih.gov/diseases/10268/diabetes-mellitus-type-1)
are at greatest risk. While many people with type 1 diabetes experience hypoglycemia, only a small
proportion of people with type 1 diabetes experience the frequent blood glucose swings described
as “brittle.” People with long-standing type 2 diabetes (https://medlineplus.gov/diabetestype2.html)
may also have difficulty controlling blood glucose, but few have these frequent swings. People of
any age with diabetes can be affected with these frequent ups and downs in blood glucose levels.
Some research suggests that women may be affected more often than men.

Frequent episodes of hypoglycemia can lead to hypoglycemic unawareness and make the condition
worse. Keeping diabetes under good control for at least several weeks can restore hypoglycemic
awareness. New technologies such as continuous glucose monitors
(https://www.niddk.nih.gov/health-information/diabetes/overview/managing-diabetes/continuous-
glucose-monitoring) and insulin pumps (https://www.niddk.nih.gov/health-
information/diabetes/overview/insulin-medicines-treatments#Pump) may help improve control.

In diabetes, many factors can trigger frequent changes in blood glucose levels. For example, people
who don’t test blood glucose or take diabetes medications as prescribed often experience
significant fluctuations in blood glucose levels. Other causes of unstable blood glucose levels
include emotional stress, eating disorders, drug or alcohol use, malabsorption
(https://medlineplus.gov/malabsorptionsyndromes.html), gastroparesis
(https://www.niddk.nih.gov/health-information/digestive-diseases/gastroparesis), and celiac
disease (https://www.niddk.nih.gov/health-information/digestive-diseases/celiac-disease).

The development of new treatments for diabetes has made it easier for most people to control their
blood glucose levels. Artificial pancreas
(https://www.fda.gov/MedicalDevices/ProductsandMedicalProcedures/HomeHealthandConsumer/
ConsumerProducts/ArtificialPancreas/ucm259548.htm) technology is currently being tested in
clinical trials and aims to help people with type 1 diabetes more easily manage blood glucose levels.
In 2016, the U.S. Food and Drug Administration approved a hybrid model

https://rarediseases.info.nih.gov/diseases/11900/brittle-diabetes V4

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page 11o0f 15
10/9/2019 Hyperglycemia and hypoglycemia in type 1 diabetes - InformedHealth.org - NCBI Bookshelf
Blood sugar: Normal range between hyperglycemia and hypoglycemia

Signs of hyperglycemia
Signs of very high blood sugar levels in type 1 diabetes may include the following:

¢ Extreme thirst, drinking a lot and then urinating frequently as a result
e Unintentionally losing a lot of weight within a few weeks

* Noticeable loss of energy with muscle weakness, tiredness and generally feeling quite
unwell

e Nausea and stomach ache

* Trouble seeing

* Poor concentration

e Frequent infections (cystitis, thrush)

® Confusion and drowsiness, or even coma

If you or your child have these symptoms, you should see a doctor as soon as you can.

Signs of hypoglycemia

Low blood sugar is most common in people who use insulin or take certain tablets to reduce high
blood sugar. This is because things like unplanned physical activity, eating meals later than usual,
or drinking too much alcohol can mean that you need less insulin than you thought, causing your
blood sugar to drop very low.

Signs that your blood sugar is too low may include:
e Racing pulse
* Cold sweats
© Pale face
¢ Headache
* Feeling incredibly hungry
* Shivering, feeling weak in the knees
e Feeling restless, nervous or anxious

* Difficulty concentrating, confusion

These symptoms do not occur all at once. The signs of hypoglycemia not only depend on the
blood sugar level, but also vary from person to person. If you are not sure whether your blood
sugar is too low, you can measure it to make sure. Mild hypoglycemia doesn't usually have any
harmful effects. But it is important to react quickly enough and eat or drink something, such as
dextrose sugar or sugary lemonade,

People who have severe hypoglycemia may feel very drowsy and confused, and might even
become unconscious. If this happens, someone else can inject the hormone glucagon. If this is

https://www.ncbi.nim.nih.gov/books/NBK279340/ 2/3

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page 12 of 15
http://www. rscdiagnosticservices.com/blog/diabetic-seizures-what-are-they-symptoms-causes-and-treatments

A diabetic seizure is a serious medical condition and without emergency treatment, it has proven to be fatal.
Extremely low levels of sugar in the diabetic's blood cause these seizures. That is why it is so important for those who
have diabetes to monitor and control their blood sugar.

What Are the Causes?

A number of different things can actually cause a diabetic seizure to occur. It could happen because too much
insulin is injected, or because the diabetic did not eat right after taking insulin. Some of the other potential causes
include not eating meals regularly or drinking too much alcohol. Even certain oral diabetes medications can make the
body produce excess insulin. Those who are exercising too much without taking into account how this will affect their
insulin levels will also be at a greater risk of suffering a diabetic stroke.

No matter what causes the seizure, it is always a medical emergency and those who have one need immediate
medical attention.

What Are the Symptoms?

When entering the first stages of a diabetic seizure, the person may exhibit a number of different symptoms. Some of
the most common symptoms include:

Sweating

Clamminess

Drowsiness

Confusion

Bodily shakes

Hallucinations

Rapid and unexpected emotional changes
Weakness in the muscles
Anxiety

Vision changes

Loss of ability to speak clearly

oe oee#eseeeeeseees

After these initial symptoms, the next phase of symptoms begin and the danger level rises. Now, the person
may stare into space and be non-communicative and uncontrollable body movements and contractions of the
muscles may occur. In some cases, the diabetic will be unaware of the movements and may even fall

into unconsciousness.

What Is the Prevention and Treatment

The best way to deal with this problem is by ensuring it does not occur in the first place. This includes proper monitoring
of blood sugar levels and healthy living. It is important that a diabetic keeps a source of sugar handy at all times,
such as a candy bar or fruit juice. When the symptoms start to present themselves, simply eating the sugar can help to
increase the blood sugar back to normal levels. Those who find that they have this problem occurring frequently can
speak with their doctor about getting glucose tablets. Something else that is very helpful is wearing a medical alert
bracelet. lf symptoms occur and the diabetic becomes unaware, others can see know what the condition is and be able to

help.

It is important to remember that the treatments are only short-term solutions. There is currently no cure for diabetes, and
the only thing that the patient is able to do is manage his or her condition. One important thing you should do is track your

in Brian David Hill’s case, he has brittle diabetes, Autism , OCD & generalized anxiety and he
& his mom were exposed to carbon monoxide for almost a year before September 20, 2018

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page 13 0f 15
10/9/2019 Facts about Obsessive Compulsive Disorder | Beyond OCD

Facts about Obsessive Compulsive Disorder

OCD is a disorder that has a neurobiological basis. It equally affects men, women, and
children of all races, ethnicities and socioeconomic backgrounds, In the United States,
about 1 in 40 adults and 1 in 100 children have OCD. And according to the World Health
Organization, OCD is one of the top 20 causes of illness-related disability, worldwide, for
individuals between 15 and 44 years of age.

What is OCD?

OCD is characterized by obsessions and compulsions that take up at least an hour a day —
but usually longer — and cause significant distress.

Movies and television programs sometimes feature characters who are supposed to have
OCD. Unfortunately, films and TV shows often mistake or exaggerate Obsessive
Compulsive Disorder symptoms or play it for laughs. People with OCD know it’s no laughing
matter.

Obsessions are persistent, uncontrollable thoughts, impulses, or images that are intrusive,
unwanted and disturbing. They cause anxiety or discomfort that significantly interferes with
normal life. A person who doesn't have OCD is able to filter out recurring thoughts about
germs, for example. But people with OCD who are obsessed with germs can't stop thinking
about being contaminated and may even avoid going into public places.

Individuals who have OCD feel compelled to perform repetitive actions called compulsions,
or rituals, in an attempt to relieve the distress caused by the obsessions. For example, a
person with an obsessive fear of intruders may check and recheck door locks repeatedly to
ensure that no one can get in. Compulsions are frequently overt — something we can see.
However, they may also be carried out mentally, such as mental praying or counting. And
although we can’t observe them, mental rituals can be every bit as debilitating as those we

can see.

beyondocd.org/ocd-facts 1/8

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page 14 0f 15
Symptoms
Generalized anxiety disorder symptoms can vary. They may include:
¢ Persistent worrying or anxiety about a number of areas that are out of
proportion to the impact of the events
¢ Overthinking plans and solutions to all possible worst-case outcomes
« Perceiving situations and events as threatening, even when they aren't
¢ Difficulty handling uncertainty
¢ Indecisiveness and fear of making the wrong decision
* Inability to set aside or let go of a worry
* Inability to relax, feeling restless, and feeling keyed up or on edge

* Difficulty concentrating, or the feeling that your mind "goes blank"

Physical signs and symptoms may include:

« Fatigue

¢ Trouble sleeping

« Muscle tension or muscle aches

* Trembling, feeling twitchy

» Nervousness or being easily startled

* Sweating

e Nausea, diarrhea or irritable bowel syndrome

e Irritability

There may be times when your worries don't completely consume you, but
you still feel anxious even when there's no apparent reason. For example,
you may feel intense worry about your safety or that of your loved ones, or
you may have a general sense that something bad is about to happen.

Your anxiety, worry or physical symptoms cause you significant distress in
social, work or other areas of your life. Worries can shift from one concern to
another and may change with time and age.

Symptoms in children and teenagers

Mayo Clinic does not endorse companies or
products. Advertising revenue supports our ni:
for-profit mission.

Advertising & Sponsorship
Policy | Opportunities | Ad Choices

Mayo Clinic Marketplace

Check out these best-sellers and special
offers on books and newsletters from May
Clinic.

The Mayo Clinic Diet Online

NEW — Guide to Fibromyalgia

Diabetes? This diet works ...

5 Steps to Controlling High Blood Pressur

FREE TRIAL — Mayo Clinic Health Letter

Case 1:13-cr-00435-TDS Document 221-18 Filed 11/20/19 Page 15 of 15
